Citation Nr: 0724641	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2007.  A transcript of his hearing 
has been associated with the claims folder.


FINDING OF FACT

Hypertension is attributable to the veteran's service-
connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected diabetes mellitus.  38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability which was 
incurred in or aggravated by service, or is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.

The veteran asserts that his hypertension is attributable to 
his service-connected diabetes mellitus.  

Treatment records from L.F., M.D. show treatment for diabetes 
mellitus as early as February 2000.  The veteran's blood 
pressure and vital signs were normal at that time.  

Hypertension was diagnosed in July 2004.  VA treatment 
records show that the veteran denied taking blood pressure 
medication in the past.

A VA hypertension examination was carried out in September 
2004.  The veteran's blood pressure was elevated.  The 
examiner noted that the veteran had visceral obesity.  The 
diagnosis was essential hypertension, unrelated to diabetes 
mellitus, with normal kidney function.  The examiner did not 
provide the rationale for his conclusion that the veteran's 
hypertension was unrelated to his diabetes mellitus.

A February 2005 VA treatment record indicates the physician's 
conclusion that the veteran's hypertension was associated 
with his diabetes as a vascular complication.  He noted that 
the hypertension was associated with the metabolic syndrome.

A March 2006 statement from J.R.R., M.D. indicates that the 
veteran's hypertension was likely related to his diabetes.  

Having carefully considered the evidence regarding this 
claim, the Board has concluded that service connection for 
hypertension is warranted.  

The Board acknowledges that the September 2004 VA examiner 
concluded that the veteran's hypertension was not related to 
his diabetes mellitus.  However, he did not discuss the bases 
for his conclusion.  The Board notes that a mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The September 2004 examiner did not 
explain his conclusion that the veteran had essential 
hypertension and that it was not related to his diabetes 
mellitus.

On the other hand, a VA provider examined the veteran in 
February 2005 and indicated that the hypertension was a 
vascular complication, noting that it was associated with the 
metabolic syndrome.  Additionally, the veteran's private 
physician also agrees that the veteran's hypertension is 
likely related to his diabetes mellitus.  The Board concludes 
that the opinion of the VA physician in February 2005 and the 
statement by the veteran's private physician are more 
probative than the conclusion of the September 2004 VA 
examiner.  While the February 2005 provider did not fully 
discuss his conclusion, he did indicate his underlying 
rationale, stating that the hypertension was a vascular 
complication of the veteran's diabetes mellitus.  In sum, the 
competent evidence of record supports the grant of service 
connection for hypertension as secondary to diabetes 
mellitus.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


